Citation Nr: 1404131	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-12 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel







INTRODUCTION

The Veteran had active service from March 1951 to March 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss related to his active service.  Specifically, he maintains that he was exposed to loud noises in service while refueling jet planes, from being on the deck of an aircraft, and from being on the runway with jets making touch and go landings.  

The Veteran underwent a VA audiology examination in November 2008 to determine the nature and etiology of his bilateral hearing loss.  At that time, he reported that he had otosclerosis and surgery on both ears in the 1970s.  In addition, he indicated that he was currently receiving medical care for these conditions.  Audiometric results obtained show that the Veteran has bilateral hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.  The audiologist opined that it was more likely than not that the Veteran's hearing loss was related to the past history of otosclerosis and ear surgeries and are not likely related to his military service.  However, she failed to provide any rationale whatsoever for this conclusion.  As such, the examination is inadequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Hence, a remand is required to afford the Veteran an adequate VA examination.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request that the Veteran provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claim appeal that is not currently of record.  Specifically, the Veteran should provide VA with authorization to obtain outstanding medical records from the health care provider who is providing care for his ear conditions as reported during the November 2008 VA examination.  

2.  Then, arrange for the Veteran to undergo VA examination, by an examiner with the appropriate expertise, to address the etiology of the Veteran's bilateral  hearing loss.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report).

The examiner should opine as to whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to his active service.  In providing this opinion, the examiner is requested to comment on the Veteran's contentions and reconcile the negative findings in the prior November 2008 VA examination report. 

The examiner should set forth all examination findings, along with a clear rationale for the conclusions reached.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

